department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division release number release date date date legend org organization name xx date address address org address taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax last date to file a petition in tax_court july 20xx certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated february 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the code and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you are not operated exclusively for exempt purposes because you engaged in the illegal diversion of prizes and proceeds from raffle ticket sales for the personal_use of your officers employees and or other private individuals your net_income inured to the benefit of your founder and president moreover you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 of the code and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 of the code after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing acting director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division commerce street mc4915 dal department of the treasury dallas tx date date legend org - organization name address address _ xx date org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact iid number contact telephone number contact fax number we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code c is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code letter rev catalog number 34809f you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter contact you if you write please provide a telephone number and the most convenient time to call if we need to thank you for your cooperation sincerely larry clevenger eo revenue_agent enclosures publication publication report of examination letter rev catalog number 34809f form_886 a name of taxpayer org schedule no or exhibit year period ended december explanation of items department of the treasury - internal_revenue_service 20xx legend org organization name secretary members president president xx date co-1 company bm-1 bm-2 bm-3 secretary board issue should the exempt status of org under sec_501 of the internal_revenue_code irc as an organization described in sec_501 be revoked for the year beginning on january 20xx due to inurement private benefit and violations of state and local law facts a state certificate of incorporation was issued to co-1 on january 19xx name was changed to org in 19xx according to state records the address of org is address city state the last registered agent of org was bm-1 deceased only officers listed are secretary as secretary and director and president as president all addresses on the annual report are the same as the organization bm-2 and bm-3 are also listed as directors of org the state of state terminated the certificate of incorporation on december 20xx for failure to maintain a registered agent based on records from the internal_revenue_service org received its non-profit determination_letter internal_revenue_code sec_501 ruling in 19xx as a a entity in march 20xx the united_states attorney’s office of eastern district of state indicted president founder president and director of org on charges of fraud in connection with four raffles conducted by president under the name of org according to the indictment from january 20xx through may 20xx president operated and managed org the raffles were promoted as charitable_contributions with substantial prizes for the winners and substantial monies to charities the first raffle was the grand giveaway in city state the raffle stared in 20xx and the drawing was held on february 20xx approximately big_number tickets were sold resulting in dollar_figure in proceeds the winner of the raffle a house accepted a substantial cash prize instead of the house a second raffle started in october 20xx and yielded proceeds of dollar_figure the drawing was never held and prizes were not awarded form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer org schedule no or exhibit year period ended december explanation of items department of the treasury - internal_revenue_service 20xx third raffle started in may 20xx and had ticket sales of dollar_figure again the drawing was never held and no prizes awarded fourth raffle was located in city state the raffle started may 20xx tickets sales resulted in proceeds of dollar_figuredollar_figure and a drawing was never held and none of the prizes were awarded during the period of the four raffles org raised approximately dollar_figure dollars with dollar_figuredollar_figure going to charitable purposes president spent dollar_figuredollar_figure of the money on personal credit cards and dollar_figuredollar_figure on mortgage payments and wrote himself dollar_figuredollar_figure in checks while testifying at the trial president stated that the had purchased several hundred raffle tickets for two of the raffles and had won the grand prize he stated that he used fictions name to purchase the tickets he also admitted to lying to an internal_revenue_service auditor who askes about the charity’s operations the charity was audited by a revenue_agent for the years 20xx through 20xx and resulted in backup withholding taxes due of dollar_figuredollar_figure in november 20xx president was found dead of an apparent suicide as the jury was deliberating his fate in the federal trial in january 20xx a city county judge ordered the charity to pay more than as restitution to the people who bought raffle tickets and to pay the state more than dollar_figure in penalties law all organizations seeking exemption under internal_revenue_code sec_501 must conform to certain fundamental legal principles applicable to all charitable organizations one of these basic charitable principles is that charitable organizations may not engage in behavior that is illegal or violates public policy the illegality doctrine derives from english charitable_trust law the legal foundation on which internal_revenue_code sec_501 was established under charitable_trust law trusts violating law or public policy cannot qualify for charitable status the law of charity provides no basis for weighing or evaluating the objective merits of specific activities carried on in furtherance of a charitable purpose if those activities are reasonably related to the accomplishment of the charitable purpose and are not illegal or contrary to public policy see restatement second of trusts sec_374 comment form 886-a crev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer org schedule no or exhibit year period ended december explanation of items department of the treasury - internal_revenue_service 20xx internal_revenue_code sec_501 allows organizations described in sub sec_501 to be exempt from taxation internal_revenue_code sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection i and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office internal_revenue_code sec_6033 requires that except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_3_-1 of the income_tax regulations provides that an organization cannot be exempt under sec_501 of the code unless it meets both an organizational and operational_test that is the organization must be both organized and operated exclusively for charitable purposes in determining whether an organization meets the operational_test the issue is whether the particular activity undertaken by the organization is appropriately in furtherance of the organization's exempt_purpose not whether that particular activity in and of itself would be considered charitable moreover the fact that the activity reflects a particular viewpoint or opinion on a controversial issue does not preclude the organization from qualifying for exemption under sec_501 of the code see sec_1 c - d of the regulations sec_1_501_c_3_-1 requires that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt form 886-aev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer org schedule no or exhibit year period ended december explanation of items department of the treasury - internal_revenue_service 20xx sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that the operational_test is not satisfied where any part of the organization's earnings inure to the benefit of private shareholders or individuals and where the organization serves a private rather than a public interest sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 unless it services a public rather than a private interest sec_1_501_c_3_-1 includes in the definition of charitable or charity the following form 886-a crev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer org schedule no or exhibit year period ended december explanation of items department of the treasury - internal_revenue_service 20xx a b c d e f relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organization designed to accomplish any of the above purposes or i ii iii iv to lessen neighborhood tensions to eliminate prejudice and discrimination to combat community deterioration and juvenile delinquency to defend human and civil rights secured_by law or therefore in making the determination of whether an organization's activities are consistent with exemption under sec_501 of the code the service will rely on a three-part test as stated in revrul_80_278 i r b accordingly the organization's activities will be considered permissible under sec_501 if the purpose of the organization is charitable the activities are not illegal contrary to a clearly defined and established public policy or in conflict with express statutory restrictions and the activities are in furtherance of the organization's exempt_purpose and are reasonably related to the accomplishment of that purpose revrul_71_447 c b in interpreting sec_501 of the code concluded that an organization is not operated exclusively for charitable purposes if its activities are carried on in a manner that can be reasonably classified as contrary to well-established federal public policy revrul_59_95 c b concerns an exempt_organization that was requested to produce a financial statement and a statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status form 886-acrev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer org schedule no or exhibit year period ended december explanation of items department of the treasury - internal_revenue_service 20xx in arlie foundation inc v united_states of america d d c f_supp the district_court upheld the revocation of arlie foundation’s tax- exempt status the district_court upheld the revocation because arlie foundation operated for non-exempt purposes and for private_inurement in dr murdock head the founder and executive director of afi was convicted in the eastern district of virginia of conspiracy to commit tax_fraud and to bribe public officials the fourth circuit reversed the conviction based on an improper jury instruction 641_f2d_174 4th cir dr head was retried and again convicted in the conviction was affirmed in 697_f2d_1200 4th cir cert_denied 462_us_1132 103_sct_3113 77_led_1367 following the criminal case the internal_revenue_service initiated an investigation of arlie foundation’s tax- exempt status for the years through at the conclusion of the investigation the internal_revenue_service determined that the arlie foundation did not operate exclusively for exempt purposes because it operated for the private benefit of dr head in the internal_revenue_service issued a notice_of_determination which revoked effective date arlie foundation’s tax-exempt status as a sec_501 c organization in 588_fsupp_693 the court had to determine if the exempt_organization operated exclusively for tax-exempt purposes in accordance to sec_501 that no part of its net_earnings inured to the benefit of any private individual and and if the revocation should be imposed retroactively with regard to the first requirement of sec_501 ie that an organization must be operated exclusively for an exempt_purpose the applicable regulations state as follows c operational_test -- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose based on similar court cases the court wrote that if the nonexempt activities of the plaintiff are more than incidental or insubstantial it is not entitled to continuing qualification as an exempt_organization the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes if there is present in an organization's operations a single noncharitable purpose substantial in nature though it may have other truly and important charitable purposes it is not entitled to be exempt the court examined the documents presented by freedom church and determined that the plaintiff did not operate exclusively for religious charitable or educational_purposes plaintiff has failed to provide any financial records to buttress its claims that it is organized primarily for form 886-a cev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer org schedule no or exhibit year period ended december explanation of items department of the treasury - internal_revenue_service 20xx exempt purposes under sec_501 moreover the united_states has presented evidence which has not been refuted that a substantial activity engaged in by plaintiff was the promotion of tax-avoidance schemes sec_501 clearly states that an organization must be operating exclusively for religious charitable educational or other exempt purposes tax_avoidance schemes do not qualify as other exempt purposes because more than an insubstantial part of its activities is not in furtherance of an exempt_purpose plaintiff has not met the operational_test therefore the court finds that plaintiff has failed to meet the first requirement of sec_501 that it be operated exclusively for one or more exempt purposes the court also concluded that even if the plaintiff did meet its burden of proving that it is operated exclusively for an exempt_purpose plaintiff fails to meet the second requirement of sec_501 ie that its assets do not inure to the private benefit of private shareholders or individuals a ‘private shareholder or individual’ refer s to persons having a personal and private interest in the activities of the organization and includes the creator of the organization and his family the requirement that there be no private_inurement overlaps the requirement that an organization must operate exclusively for exempt purposes clearly if part of an organization's earnings inure to the benefit of private individuals the organization cannot be operating exclusively for exempt purposes the court was shown documents which substantiated that a total of dollar_figure by check from two freedom church accounts to various debtors all personal in nature in the absence of any evidence submitted by plaintiff to explain how the funds in these church accounts were used for legitimate church purposes the court must conclude that the funds in these accounts inured to the founder’s personal benefit under any standard of proof plaintiff has not established that its earnings did not inure to private individuals as required under sec_501 of the code because plaintiff has failed to meet the requirements of sec_501 the court finds that it is not entitled to continuing qualification as an exempt_organization was disbursed finally the court had to determine whether the revocation should be imposed retroactively title_26 code_of_federal_regulations sec_601_201 provides in pertinent part except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the gateweay to a cure to whom the ruling was originally issued or to a taxpayer whose tax_liability was directly involved in such ruling if there has been no misstatement or omission of material facts ii the facts subsequently developed are not materially different from the facts on which the ruling was based iii there has been no change in the applicable law iv the ruling was originally issued with respect to a prospective or proposed transaction and v the taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be to his detriment form 886-a rev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer org schedule no or exhibit year period ended december explanation of items department of the treasury - internal_revenue_service 20xx the court determined that the plaintiff does not meet all of the requirements set forth in this regulation thus it cannot avoid retroactive application of this revocation the facts upon which the revocation is based are materially different from the representations made in plaintiff's original application_for exemption upon which an exemption was granted in it was only after the irs granted a tax exemption to plaintiff pursuant to sec_501 that the irs found out that freedom church was actively promoting tax-avoidance methods and that its earnings were inuring to private individuals including its leaders clearly these facts as subsequently developed differ materially from the facts on which the original ruling was based accordingly the court sustained the retroactive application of the revocation of plaintiff's tax- exempt status - government’s position president of org had properly incorporated the organization in accordance with state regulations however from january 20xx to may of 20xx president willfully and specifically violated internal_revenue_code sec_501 by diverting the proceeds from the raffles for his own personal_use he admitted to using part of the proceeds to repay personal loans credit cards and other cash items these willful acts of diversion are clearly inurement that benefited president since the officer of org knowingly and willingly carried out activities in a manner that are contrary to state and federal public policy the internal_revenue_service is proposing that the exempt status of the organization be revoked following acts president admitted their participation in the e e e president admitted to having made payments to individuals who won prizes at raffles and not filing forms with the internal_revenue_service and that these prizes were worth substantially more than dollar_figure dollars president admitted that he used monies from org to make payments on his personal credit cards to make his mortgage payments and to write checks to himself president admitted that he purchased several hundred-raffle tickets in false names and won the grand prize on two separate occasions in consideration of all the previously reported illegalities which occurred during the operation of org from january 20xx to may 20xx and which were willfully and purposely incurred by the officers of the organization the internal_revenue_service has determined that the organization does not meet the three-part activities test as referenced in revenue_ruling form 886-a rev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service form_8 a name of taxpayer org schedule no or exhibit year period ended december explanation of items 20xx i r b and thus ineligible to be tax exempt under internal_revenue_code sec_501 taxpayer’s position the secretary of the organization per annual report filed with secretary of state will not response to telephone calls conclusion due to the determination that org has conducted activities that are in violation of internal_revenue_code sec_501 the internal_revenue_service is proposing that the tax exempt status of this organization be revoked for the year beginning on january 20xx form 886-a kev department of the treasury - internal_revenue_service page -9-
